DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of response to restriction requirement and amendment filed 12/06/2020.
Receipt is also acknowledged for IDS filed 04/14/2020 and 07/16/2020.
Claims 1-5, 8, 11-13, 15, 16, 17 and 19 are amended.
Claims 7, 10 and 20-27 are canceled.  
Claims 1-6, 8, 9, 11-13 and 15-19 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19 in the reply filed on 12/06/2020 is acknowledged.
Claims 20-27 have also been canceled.   Claims 7 and 10 are also canceled.
Applicant also elected cachexia and N-(1’,2-dihydroxy-1,2’-bianaphthalen-4’-yl)-4-methoxybenzenesulfonamide.
Claims 1-5, 8, 11-13, 15, 16, 17 and 19 are under consideration.

Priority
This application is a continuation of 14/335,853 filed 07/18/2014, now US 10676455 B2, which claims benefit of 61/847,778 filed 07/18/2013.
Matters of Form
Claim 16 has recited “Stat3” and “Stat1” with no initial statement of what these are.   It is suggested that the full meaning of Stat3 and Stat1 be written out in the claim with parenthetical expression for the Stat3 and Stat1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8, 11-13, 15, 16, 17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,676,455 B2.   Although the claims at issue are not identical, they are not patentably distinct from each other because while the issued claims does not statutory anticipate the examined claims, issued claim 1 anticipates examined claims 1 and 5.   Issued claims 2-14 anticipates examined claims 2-4, 6, 8, 9, 11-13 and 15-19.
Claims 1-6, 8, 9, 11-13 and15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,112,933 B2 in view of BURKIN et al. (US 20120003191 A1).    
The issued claims teach all the elements of the examined claims.   The issued claims differ from the examined claims in that the issued claims treat fibrosis while the examined claims treat muscle wasting or muscle weakness or cachexia.   It is however taught by BURKIN that fibrosis leads to progressive muscle weakness (see at least paragraph [0004]).    Further, the issued claims and the examined claims administer the same compounds.   Thus treating fibrosis 
Therefore, the issued claims of US 10,112,933 B2 in view of BURKIN renders examined claims 1-6, 8, 9, 11-13 and 15-19 prima facie obvious. 

Claims 1-6, 8, 9, 11-13 and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 22 of copending Application No. 14/335,829 in view of PETTUS et al. (US 20100292234 A1). 
Copending claims teach all the elements of the examined claims.   The copending claims differ from the examined claims by teaching method of treating anaphylaxis or anaphylactic shock while the examined claims teach treating muscle wasting or cachexia.   However, it is known in the art and PETTUS teaches that “elevated levels of IL-1 over basal levels have been implicated in mediating or exacerbating a number of disease states including rheumatoid arthritis; osteoarthritis; rheumatoid spondylitis; gouty arthritis; inflammatory bowel disease; adult respiratory distress syndrome (ARDS); psoriasis; Crohn's disease; ulcerative colitis; anaphylaxis; muscle degeneration; cachexia; Reiter's syndrome; type II diabetes; bone resorption diseases; ischemia reperfusion injury; atherosclerosis; brain trauma; multiple sclerosis; sepsis; septic shock; and toxic shock syndrome” (see paragraph [0009]).   
The compounds administered by the copending claims such as Stat3 and N-(1’,2-dihydroxy-1,2’-bianaphthalen-4’-yl)-4-methoxybenzenesulfonamide (see copending claim 1) are 
Therefore, at the effective date of the invention, one having ordinary skill in the art would expect that administering the compound of the copending claims would treat muscle wasting or cachexia because “elevated levels of IL-1 over basal levels have been implicated in mediating or exacerbating a number of disease states including rheumatoid arthritis; osteoarthritis; rheumatoid spondylitis; gouty arthritis; inflammatory bowel disease; adult respiratory distress syndrome (ARDS); psoriasis; Crohn's disease; ulcerative colitis; anaphylaxis; muscle degeneration; cachexia; Reiter's syndrome; type II diabetes; bone resorption diseases; ischemia reperfusion injury; atherosclerosis; brain trauma; multiple sclerosis; sepsis; septic shock; and toxic shock syndrome.”   In other words, anaphylaxis and cachexia are implicated in elevated levels of IL-1. 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 uses abbreviations for Signal Transducer and Activator of Transcription (STAT) without an initial descriptive phrase for what the STAT stands for. It is suggested that the full descriptive phrase for the STAT be used with the abbreviation STAT placed in parenthesis for future use without writing out the full descriptive phrase for the STAT.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-4, 8-9, 11-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ADAMS et al (WO 2013/078372 Al) in view of TWEARDY et al. (WO 2009/149192 Al) and as evidenced by US 20120178718 Al and US 20120040917 Al and US 20120035163 Al to show that TNF causes cachexia, which is muscle wasting.
ADAMS discloses method for treating conditions such as muscle wasting in an individual that has muscle wasting, (abstract; paragraphs [00048], [00226]. [00285], [00387]) the method comprises administering STAT3 inhibitors such as ursolic acid or ursolic acid derivatives (paragraphs [0036], [0037], [0049], [0054], [0055], [0136]) by intravenous administration, intraarterial administration, intramuscular administration, and subcutaneous administration (paragraph [0063], [00266], [00269], [00274], [00293], [00294], [00305]).
While ADAMS teaches administering STAT3 inhibitors to treat muscle wasting in subjects identified as having muscle wasting, ADAMS does not teach the use of the compounds in the claimed compositions for treating muscle wasting of cachexia. This deficiency is remedied by TWEARDY who teaches small molecule inhibitors of STAT3 such as the elected species of N-(l',2-dihydroxy-l,2'-binaphthalen-4'-yl)-4-methoxybenzenesulfonamide (see compounds F5749-0040 and F5749-0041 on Page 103, Table 8:


    PNG
    media_image1.png
    293
    280
    media_image1.png
    Greyscale


N-(l',2-dihydroxy-l,2'-binaphthalen-4'-yl)-4-methoxybenzenesulfonamide.
Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to use the THF inhibitors of TWEARDY in the method of
ADAMS to effect treatment of cachexia of muscle wasting.
Therefore, the combined teaching of ADAMS and TWEARDY renders obvious claim 1.
For claims 2 and 3, because muscle wasting is part of cachexia, claim 2 and 3 are met.
For claim 4, because it is known in the art (paragraph [0771] of US 20120178718 Al) that chronic exposure to TNF triggers muscle wasting or cachexia, then the condition in ADAMS that is treated with THF inhibitor is chronic and thus claim 4 is met.
TWEARDY teaches that dosage and amount of the small molecule inhibitors of STAT3 administered to a patient are determined by physical and physiological factors body weight, severity of condition, previous and concurrent therapeutic interventions and route of administration, such that TWEARDY teaches that the practitioner is capable of determining appropriate dose for the subject (see paragraph [0103]); TWEARDY further contemplates that 8 and 9 are rendered obvious.
TWEARDY also teaches that the composition can contain various antioxidants or antibacterial or antifungal agents (paragraph [0105]) and the addition of antioxidant to the composition represents additional therapy of claims 11 and 13.
Compositions containing compounds F5749-0040 and F5749-0041, representing the elected compound meet the compound requirement of claims 1 and 15; the condition of muscle wasting or cachexia anticipates the medical conditions of claims 1, 2, 11, 12, 13, 17, 18 and route of administration of intravenous administration, intra-arterial administration, intramuscular administration, and subcutaneous administration anticipates the route of administration of claim 19.    STAT3 inhibitor anticipates claim 16.
Therefore, the combination of ADAMS and TWEARDY as evidenced by US
20120178718 Al and US 20120040917 Al and US 20120035163 Al render obvious claims 1-4, 8, 9, 11-13 and 15-19.

Claims 1-4, 8-9, 11-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZAGURY et al. (WO 2012017166 A2; using US 2013/0123266 A1 as Eng. Translation) in view of US 20120178718 A1 or US 20120040917 A1 or US 20120034163 A1 and further in view of TWEARDY et al. (WO 2009149192 A1) for claim 16.
ZAGURY teaches method of treating pathological conditions linked to excessive effect of TNF-alpha (abstract; paragraphs [0001]-[0003]), the method comprises administering THF-alpha inhibitors such as the compound of formula (I) when R1 is:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Thus the elected compound meeting the limitations of claims 1 and 15 is administered in a composition (paragraph [0096]) and one of the routes is by oral administration (paragraph [0117]) with oral administration anticipating the delivery route of claim 19.
With regards to claim 1, ZAGURY does not specifically teach that the administered benzene sulphonamide, though treating conditions linked to effects of TNF-alpha, treats cachexia or muscle wasting. However, method of treating cachexia or muscle wasting as claimed is effect generated by the administered TNF-alpha inhibitor. Structurally identical compounds must elicit the same effect when administered orally as is done by claims 1 and 19. However, it is known in the art that chronic exposure to TNF triggers muscle wasting or cachexia (see paragraph [0771] of US 20120178718 Al; paragraph [0557] of US 20120035163 Al; paragraph [0004] of US 20120040917 Al). Therefore, it would be reasonably expected before the effective filing date of the claimed invention that administration of inhibitor of TNF-alpha such as the elected compound, N-(l',2-dihydroxy-l,2'-binaphthalen-4'-yl)-4-
methoxybenzenesulfonamide, would be effective in treating cachexia or muscle wasting.   Cachexia or muscle wasting anticipates the medical conditions in claims 1, 2, 3, 12, 17 and 18.
ZAGURY teaches that the benzene sulphonamide containing composition can be administered as a single active agent or in combination with other active agents of different kind, 11, 13 are thus anticipated
For claim 4, because it is known in the art (paragraph [0771] of US 20120178718 Al) that chronic exposure to TNF triggers muscle wasting or cachexia, then the condition in ADAMS that is treated with TNF inhibitor is chronic and thus claim 4 is met.
ZAGURY teaches that doses can be varied according to the patient being treated and the conditions being treated (paragraphs [0099], [0104], [0108], [0146]) such that at the effective filing date of the claimed invention, claims 8 and 9 would have been obvious since the practitioner guided by the suggestion of ZAGURY would have designed administration codes that would produce the expected effect of treating conditions linked to TNF-alpha such as cachexia and muscle wasting before the effective filing date of the claimed invention.
With respect to claim 16, TWEARDY teaches small molecule inhibitors of STAT3 such as the elected species of N-(l',2-dihydroxy-l,2'-binaphthalen-4'-yl)-4-
methoxybenzenesulfonamide (see compounds F5749-0040 and F5749-0041 on Page 103, Table 8:

    PNG
    media_image1.png
    293
    280
    media_image1.png
    Greyscale

	N-(l',2-dihydroxy-l,2'-binaphthalen-4'-yl)-4-methoxybenzenesulfonamide.
Therefore, it would have been obvious to one of ordinary skill in the before the effective
filing date of the claimed invention to use the THF inhibitors of TWEARDY in the method of ZAGURY to effect treatment of cachexia of muscle wasting as required by claim 16.

No claim is Allowed

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613